 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendant
   RICHARD V. SPENCER
 7 Secretary of the United States
   Department of the Navy
 8

 9

10                             IN THE UNITED STATES DISTRICT COURT

11                                  EASTERN DISTRICT OF CALIFORNIA

12

13   WILLIAM ALBRO,                               No. 1:18-cv-01156-DAD-JLT

14                        Plaintiff,              SECOND STIPULATION AND PROPOSED
                                                  ORDER TO CONTINUE ANSWER
15                 v.                             DEADLINE AND SCHEDULING
                                                  CONFERENCE
16   RICHARD V. SPENCER, Secretary of the
     United States Department of the Navy,        (Doc. 18)
17
                          Defendant.
18

19
20

21

22

23

24

25

26
27

28



30
 1                          SECOND STIPULATION AND PROPOSED ORDER

 2          IT IS HEREBY STIPULATED, by and between the parties and subject to Court approval, that

 3 Defendant’s deadline to respond to the Complaint be continued from February 13, 2019, to March 29,

 4 2019, and that the Scheduling Conference be continued from April 2, 2019, to April 30, 2019. The

 5 reasons for this stipulation are as follows:

 6          1.     On December 21, 2018, the parties stipulated to continue the deadline for Defendant’s

 7 response to the Complaint to February 13, 2019, and requested a commensurate continuance of the

 8 Scheduling Conference. ECF No. 13. The reasons for that stipulation included the impending holidays

 9 and the volume of documents that Defendant’s counsel was required to review in order to respond to the

10 Complaint. See id. The Court approved the stipulation on January 7, 2019. ECF No. 14.

11          2.     At the end of the day on December 21, 2018, the appropriations act that had been funding

12 the Department of Justice expired and appropriations to the Department lapsed. As a result, Department

13 of Justice attorneys and other employees were prohibited from working, even on a voluntary basis,

14 except in very limited circumstances, including “emergencies involving the safety of human life or the

15 protection of property.” 31 U.S.C. § 1342.

16          3.     The foregoing exception was not deemed to include most civil cases, and Defendant’s

17 prior counsel of record and the undersigned Assistant United States Attorney were furloughed until

18 January 28, 2019, at which point appropriations to the Department of Justice had been restored.

19          4.     During the lapse in appropriations, Defendant’s prior counsel of record left the Fresno
20 United States Attorney’s Office. Thereafter, the undersigned Assistant United States Attorney was

21 assigned to represent Defendant on January 29, 2019, and appeared as counsel of record on January 31,

22 2019. The case file is currently en route from Fresno to the Sacramento United States Attorney’s Office.

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

      SECOND STIP. & PROPOSED ORDER CONTINUING          1
30    ANSWER DEADLINE & SCHEDULING CONFERENCE
 1         5.      In light of the foregoing, the parties respectfully submit that there is good cause to

 2 continue Defendant’s deadline to respond to the Complaint to March 29, 2019, and to continue the

 3 Scheduling Conference to April 30, 2019, or a date thereafter as the Court’s schedule permits.

 4

 5 Dated: February 4, 2019                                MCGREGOR W. SCOTT
                                                          United States Attorney
 6
                                                  By:     /s/ Joseph B. Frueh
 7                                                        JOSEPH B. FRUEH
                                                          Assistant United States Attorney
 8
                                                          Attorneys for Defendant
 9                                                        RICHARD V. SPENCER
                                                          Secretary of the United States
10                                                        Department of the Navy
11

12

13 Dated: February 4, 2019                                THE EMPLOYMENT LAW GROUP, PC

14                                                By:     /s/ John T. Harrington           (authorized 2/4/2019)
                                                          JOHN T. HARRINGTON
15
                                                          Attorneys for Plaintiff
16                                                        WILLIAM ALBRO
17
     IT IS SO ORDERED.
18

19      Dated:    February 5, 2019                            /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

      SECOND STIP. & PROPOSED ORDER CONTINUING           2
30    ANSWER DEADLINE & SCHEDULING CONFERENCE
